Title: To Benjamin Franklin from Jonathan Williams, Jr., 22 February 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir
Nantes Feb. 22. 1781
I have just heard that the Captain of the Marquis de la Fayette is gone to Passy. I cannot guess his Business, but I hope it will not occasion Delay. My Clerk has been at L’Orient some time & the ship is not yet ready to take in, You may be assured that not an hours delay will be on my side as all is ready. As I imagine there will be room in the ship I intend to take all Freight that Offers so as not to detain us & I shall regulate the Price according as other ships take in but I apprehend People will not be willing to pay on this side the Water.
I am ever most dutifully & affectionately Yours
Jona Williams J
 
Endorsed: Capt. Galatheau gone to Paris, cannot guess his Business. Ship not yet ready to take in, All the Goods ready
Notation: J. Williams Feby 22 1781
